DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 9/17/2019.
Claims 1-7 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.15/388,309, filed on 12/22/2016.

Allowable Subject matter
Claim(s) 2, 3 and 5-7 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features in these claims.  However, these claims cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) set forth in this Office Action. Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.

	
	

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “substrate” and “electrode” of claim 6 must be shown, or provided with a number, or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
The claim recites, “dew being formed on a front surface of a refrigerator body or a pillar”.  It is no clear if the “front surface” limitation applies to both “a refrigerator body” and “a pillar” or if it applies to both.
Claim 2
It is not clear if “a refrigerator body” and “a pillar” are referring to the same items recited in parent claim 1.  Further, the meaning of “inside a surface of a pillar” is not clear.  Does this mean embedded in a surface? On an inside surface?  
The claim recites, “the sensor is disposed in close proximity to the heater”.  The term “close” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 4
The claim recites, “each of the front surface of the refrigerator body or the pillar are formed of a metallic material.”  The language is not clear about whether both, or just one, of the refrigerator body and the pillar are metal. 
Claim 5
The claim recites, “wherein the sensor is installed at plurality of regions on a rear surface of the first member inside the inner space.”  It is not clear how a single sensor can be installed at a plurality of regions, at the same time.
 Claim 6 
The claim recites, “in response to a reaction with dew formed within a preset distance”.  The meaning of preset distance is not clear.  Preset distance from what?
The claim recites, “a substrate disposed at the CMC sensor.”  It is not clear what “disposed at” means.  See the drawing objections.
Claim 7
The claim recites, “a front surface of the refrigerator body.”  It is not clear if this is the same front surface recited in parent claim 1. 
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-253739 Tadashi in view of US 5,000,579 to Kumada and US 2013/0081416 to Kim.
Regarding claim 1, Tadashi teaches a method of sensing and removing dew formed on a refrigerator, the method comprising: (abstract)
measuring, by a sensor (10), a first value that changes due to dew being formed on a front surface (8) of a refrigerator body or a pillar; (item 7 is a door, the sensor 10 is shown abutting the front surface or the refrigerator body and the inner surface of the door)   
comparing, by a controller (12), the first measured value with a first reference value, and controlling a heater (9) to operate when the first measured value is greater than the first reference value;
measuring, by the sensor, a second value while the heater is in operation to generate heat; and comparing, by the controller, the second measured value while the heater is in operation with a second reference value, and controlling the heater to stop operation when the second measured value is less than the second reference value.
Par. 16-18, sensors are resistance change or capacitance change types, when resistance/capacitance values change to indicate that dew is forming, the heater is turned on, and when the values change again indicating that the dew is gone, the heater is turned off to save on power consumption. 
Tadashi doesn’t teach, the first and second measured values are a dielectric constant that changes due to dew being formed on a front surface, which are compared first and second reference dielectric values.
Kumada teaches a dew sensor (title) using changes in a dielectric constant to measure the formation of dew (Fig. 20-22, col. 2, 14-25). 
Kim teaches starting a frost removal operation based upon a first defrost start value (Fig. 5, S7), and ending the operation based on a second defrost end value (S9).
 It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Tadashi, in view of Kumada and Kim, in order to use a dielectric sensor if desired by the end user, since these are known in the art to be suitable for use in determining dew amounts, and to ensure that the dew removal operation is fully completed by establishing a second reference value, and also to avoid short cycling the dew removal operation, which could occur if the same reference value is used to begin and end the dew removal operation.      
	
	Regarding claim 4, Tadashi as modified teaches the method of claim 1, but does not expressly teach wherein each of the front surface of the refrigerator body or the pillar are formed of a metallic material.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to include a metallic material, in view of the fact that “metallic materials” are well known building materials commonly used in a wide variety of end use applications.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763